DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “they” is unclear to which collective and/or single element is referenced.  Since claims 2-11 depend upon an indefinite claim, those claims are construed to be indefinite based on dependency.  Claims 3 and 4 are further construed to be indefinite because the recitation “the opposite direction” lacks an antecedent basis.  Claim 5 is further construed to be indefinite because the recitation “said flow means” lacks an antecedent basis.  Claim 8 is further construed to be indefinite because the recitation “a heat transfer or for transferring heat” does not clearly define whether heat is being transferred or transferring.  Claim 11 is further construed to be indefinite because the recitation “the exact atmospheric pressure” lacks an antecedent basis.  Claims 12, 14, and 16-17 are 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for passing steam, flow means, and means of conveyers in claims 1, 5, and 12 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenfield et al. (US 3,950,230).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Greenfield as teaching:
a slurry drying plant comprising a slurry inlet for feeding slurry to said slurry drying plant, two or more meshing screw conveyors arranged to at least partly divide said slurry while conveying said slurry in a transport direction from said slurry inlet to a slurry outlet, and slurry heating means comprising means for passing superheated steam substantially at atmospheric pressure past said slurry and said two or more meshing screw conveyors while they are conveying said slurry (expressly disclosed at column 9 line 50 through column 10 line 3, especially at column 9 lines 60-64). Greenfield also discloses the claimed two or more meshing screw conveyors comprise a first screw conveyor including a first screw conveyer helical blade running in a first direction around a first screw conveyor rotational axis, wherein said first screw conveyor is meshing with a second screw conveyor including a second screw conveyor helical .
Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira (CA 2 968 244).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Oliveira as teaching:
a method for drying slurry (see title and abstract), said method comprising the steps of: 

divide at least a part of said slurry by means of said two or more meshing screw conveyors during said conveying process (expressly disclosed in paragraph [0217] and paragraph [0234], last sentence), 
drying said slurry by guiding superheated steam substantially at atmospheric pressure past said slurry and said two or more meshing screw conveyors during said conveying process and said dividing process so that said superheated steam is in direct contact with at least a part of said slurry and at least parts of said two or more meshing screw conveyors (expressly disclosed in paragraph [0244]).  Oliveira also discloses the claimed step of transferring heat generated in or by said subsequent thermal processing device to said superheated steam (expressly disclosed in paragraph [0245]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield.  Greenfield discloses the claimed invention, as rejected above, except for the recited entrance temperature ranges, pressure regulating pump, or steam pressure ranges.  It would have been an obvious matter of design choice to recite those features, since the teachings of Greenfield would perform the invention as claimed regardless of those features and applicants have not specified or claimed the criticality of those features as being necessary for patentability.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira.  Oliveira discloses the claimed invention, as rejected above, except for the recited slurry matter solid content values or burned step.  It would have been an obvious matter of design choice to recite those features, since the teachings of Oliveira would perform the invention as claimed regardless of those features and applicants have not specified or claimed the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references may teach one or more claim elements but do not rise to a level of anticipation or obviousness, such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, D, N, O are patent publications by the same inventive entity as the current application.  References P, Q, R are patent publications that teach slurry drying systems and methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Wednesday, May 12, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753